The state of Connecticut’s petition for certification for appeal from the Appellate Court, 27 Conn. App. 225, is granted, limited to the following questions:
“1. Did the Appellate Court properly determine that the term ‘crime’ as used in Public Acts 1989, No. 89-3901 includes motor vehicle violations?
“2. Did the Appellate Court properly determine that the requirement of Public Acts 1989, No. 89-390 that there be a ‘relationship’ between the alcohol or drug dependency and the crime committed does not require a showing of a causal or contributory link between the dependency and the crime?”

 Public Acts 1989, No. 89-390 is now codified in General Statutes §§ 17a-648 through 17a-658.